Case: 3:17-cv-00094-GFVT-EBA Doc #: 61 Filed: 12/03/19 Page: 1 of 4 - Page ID#: 1153




                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                  CENTRAL DIVISION
                                      FRANKFORT


   JUDICIAL WATCH, INC.,

          Plaintiff,

   UNITED STATES OF AMERICA,
                                                          Civil No. 3:17-cv-00094-GFVT
          Plaintiff–Intervenor,

          v.

   ALISON LUNDERGAN GRIMES, et al.,

          Defendants.




          PLAINTIFF JUDICIAL WATCH’S REPLY TO SECRETARY GRIMES’
       RESPONSE IN OPPOSITION TO JUDICIAL WATCH’S MOTION TO STRIKE

         Kentucky Democratic Party (“KDP”), not Defendant Secretary Grimes, moved to intervene

  in these proceedings. ECF 46. Secretary Grimes never joined KDP’s motion or otherwise filed a

  timely response. Rather, Secretary Grimes sat idle, while Plaintiffs Judicial Watch and United

  States filed their responses in opposition to KDP’s motion for intervention. ECF 52 and 53. KDP

  then filed its reply in support, and this Court submitted the motion to chambers for review,

  recognizing that briefing was complete. ECF 54; ECF Notice, Nov. 6, 2019. Nearly two weeks

  later, without seeking leave from this Court or providing notice to the other parties, Secretary

  Grimes filed her reply to KDP’s motion to intervene. ECF 58. In seeking the extraordinary right

  to have the final comment on a motion she neither filed nor joined, which had already been

  submitted to chambers, Secretary Grimes now twists Plaintiffs’ oppositions to KDP’s motion and
Case: 3:17-cv-00094-GFVT-EBA Doc #: 61 Filed: 12/03/19 Page: 2 of 4 - Page ID#: 1154




  promotes a peculiar interpretation of E. & W.D. Ky. LR 7.1(c). Because both arguments fail,

  Plaintiff Judicial Watch respectfully requests that this Court enter an order granting its Motion to

  Strike Secretary Grimes’ Reply to KDP’s Motion to Intervene. ECF 59.

         First, Judicial Watch’s response was in opposition to KDP’s motion to intervene and not

  “directed” at Secretary Grimes, as she contends. ECF 60 at 1. Indeed, it could not be directed at

  her since she never filed anything. Secretary Grimes was not the party who moved to intervene

  here. Secretary Grimes erroneously assumes that statements she disagrees with were directed at

  her, rather than at KDP’s argument in support of intervention, which is why she believes she’s

  entitled to now respond. See ECF 60 at 1-2. This is not the proper procedure. If Secretary Grimes

  truly believed there were material misstatements in any papers, she can file her own motion to

  strike, providing notice to the court and allowing parties to respond. 1 Filing a surprise reply to

  motions that have already been briefed and are under consideration by the Court is not the correct

  procedure.

         Second, Secretary Grimes’ novel interpretation of E. & W.D. Ky. LR 7.1(c) would lead to

  absurd results. Secretary Grimes argues that Judicial Watch “cites no authority for the unusual

  argument that a party to a case is not permitted to respond to misstatements directed at that party

  in timely compliance with the local rules.” ECF 60 at 1 (emphasis added). But her interpretation

  of the language of the rule would allow any party to file a reply to any motion. By this reading of

  the rule, Judicial Watch could have filed a reply to the motion to intervene, notwithstanding that it

  had also filed a response to that same motion. Certainly, this would have been improper. But it is



  1
         If necessary, the Court could even hold a hearing on Secretary Grimes’ own motion to strike
  where she could testify in person and explain the alleged misstatements by Judicial Watch and the
  United States.
                                                   2
Case: 3:17-cv-00094-GFVT-EBA Doc #: 61 Filed: 12/03/19 Page: 3 of 4 - Page ID#: 1155




  perfectly consistent with Secretary Grimes’ construction of Rule 7.1(c).

         Secretary Grimes admits that she filed her reply because she “did oppose certain

  contentions in both responses [by Judicial Watch and the United States].” ECF 60 at 2 (emphasis

  original). As previously argued in Judicial Watch’s Motion to Strike, nothing in the rules affords

  a party the opportunity to file an opposition to an opposition. ECF 59 at 2. Secretary Grimes’

  disagreement with “certain contentions” does not open the door to an improper reply brief.

         For the foregoing reasons, Plaintiff Judicial Watch respectfully requests that this Court

  enter an order striking Secretary Grimes’ Reply to Judicial Watch’s and the United States’

  Responses in Opposition to Kentucky Democratic Party’s Motion to Intervene.



  December 3, 2019                             Respectfully submitted,



                                               s/ Russ Nobile
                                               T. Russell Nobile*
                                               Robert D. Popper*
                                               Eric W. Lee*
                                               JUDICIAL WATCH, INC.
                                               425 Third Street, S.W.
                                               Washington, D.C. 20024
                                               rpopper@judicialwatch.org
                                               (202) 646-5172
                                               (202) 646-5199 (fax)

                                               H. Christopher Coates*
                                               Law Office of H. Christopher Coates
                                               934 Compass Point
                                               Charleston, South Carolina 29412
                                               (843) 609-7080 (phone)
                                               curriecoates@gmail.com

                                               Mark A. Wohlander
                                               mark@wohlanderlaw.com
                                               WOHLANDER LAW OFFICE, PSC
                                                  3
Case: 3:17-cv-00094-GFVT-EBA Doc #: 61 Filed: 12/03/19 Page: 4 of 4 - Page ID#: 1156




                                              P.O. Box 910483
                                              Lexington, Kentucky 40591
                                              (859) 309-1691 (office)
                                              (859) 361-5604 (mobile)
                                              (859) 309-1698 (fax)

                                              Counsel for Plaintiff
                                              *     Admitted Pro Hac Vice




                                 CERTIFICATE OF SERVICE

         I hereby certify that on December 3, 2019, I electronically filed the foregoing with the

  Clerk of Court using the CM/ECF system, which will send a notice of the electronic filing to all

  counsel of record.

                                              s/ Russ Nobile
                                              Counsel for Plaintiff
                                              Judicial Watch Inc.




                                                 4
